Citation Nr: 0935882	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  04-24 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 2002) for residuals of right ankle surgery.

 
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the Los, 
Angeles, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for residuals of right ankle 
surgery. 

In December 2006, the Board remanded this appeal for 
additional evidentiary development.  The requested 
development has been accomplished and the appeal has been 
returned for appellate review.


FINDINGS OF FACT

1.  The Veteran fractured his right ankle in February 2000.

2.  On February 15, 2000, the Veteran underwent surgery at VA 
Medical Center on his right ankle in which a plate and screw 
fixation of the fibula and screw fixation of the medial 
malleolus were performed.

3.  On April 14, 2000, the Veteran underwent a second surgery 
at VA Medical Center to remove the screw fixation in his 
right ankle.

4.  The Veteran currently experiences pain, limited range of 
motion, stiffness and symptoms of feeling cold of the right 
ankle.

5.  The Veteran's symptoms are not the result of VA treatment 
due to negligence, carelessness, lack of proper skill, error 
in judgment or similar instance in fault, or the result of an 
event not reasonably foreseeable.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of right ankle surgery is not warranted.  38 
U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Pertinent Law and Regulations

Applicable law provides that compensation shall be awarded 
for a qualifying additional disability or death in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability if 
the disability or death was not the result of the Veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the Veteran under any law administered by the 
Secretary and the proximate cause of the disability or death 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or an event not 
reasonably foreseeable.  
38 U.S.C.A. § 1151.

In determining whether a Veteran has an additional 
disability, VA compares the Veteran's condition immediately 
before the beginning of the hospital care, medical or 
surgical treatment, or examination upon which the claim is 
based to the Veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the Veteran's additional disability.  Merely 
showing that a Veteran received care or treatment and that 
the Veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1).

In order for additional disability to be compensable under 38 
U.S.C.A. § 1151, the additional disability must have been 
actually caused by, and not merely coincidental to, hospital 
care, medical or surgical treatment, or medical examination 
furnished by a VA employee or in a VA facility.  Loving v. 
Nicholson, 19 Vet. App. 96, 100 (2005).  In order for 
additional disability to be compensable under 38 U.S.C.A. 
§ 1151, the additional disability must have been the result 
of injury that was part of the natural sequence of cause and 
effect flowing directly from the actual provision of 
"hospital care, medical or surgical treatment, or 
examination" furnished by VA and that such additional 
disability was directly caused by that VA activity.  Id. at 
101.

In the Loving case, the Veteran was undergoing a VA 
examination when a metal ceiling grate or panel fell on him.  
In that case, the Court held that the claimed knee injury 
resulting from the fallen grate was coincidental to the 
examination, and not caused by it, and concluded that the 
Veteran's claim for compensation under 38 U.S.C.A. § 1151 
"lies beyond the ambit of section 1151."  Loving, 19 Vet. 
App. at 100-101.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a Veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

II.  Analysis

By way of history, in February 2000, the Veteran slipped on 
the sidewalk and broke his ankle at the distal fibula and 
medial malleolus.  He received an operation for his right 
ankle at the Loma Linda VAMC on February 15, 2000.  The 
postoperative diagnosis was a fracture of the right ankle.  
The post operative records show that the Veteran was informed 
of the risks of the surgeries and that he signed and 
acknowledged these risks before the surgery took place.  The 
procedural records show that a six centimeter curvilinear 
incision was made starting at the posterior aspect of the 
fibula and ending at the distal to midline of the lateral 
malleolus and to the periosteum of the fibula of the right 
lateral maleolus.  The fracture was reduced and held in place 
with a clamp and a seven hole one third tubular plate was 
then placed on the posterior aspect of the distal fibula with 
four holes and one 3.5 cortical screw was placed through the 
plate and through the fracture side of the lag.  Two 
cancellous screws were used in the two holes distal to the 
fracture site going through the one-third tubular plate and 
four 3.5 millimeter cortical screws were used for the 
remaining four proximal holes which were located proximal to 
the fracture site.  The wound was irrigated with normal 
saline and bacitracin.  Another incision was made to the 
medial aspect of the right ankle, the same procedure was 
followed and a millimeter 4.0 cancellous screw was used to 
fixate the right medial malleolus.  The records show that the 
Veteran tolerated the procedure well and left the operating 
room in good condition, no complications were noted.  The 
prognosis was considered good, but with a possibility of 
developing osteoarthritis at a later period.  

Post operative records show that the Veteran's right foot was 
swollen in his cast but he had no apparent distress and no 
infections were noted.  April 2000 records state, "It was 
decided to remove the screw from the right medial malleolus 
due to possible location of the screw in the upper joint 
space; the x-rays were reviewed to determine this."  Removal 
of the screw fixation of the right ankle was deemed necessary 
and on April 14, 2000, the screw was removed and no 
complications were noted.  The Veteran tolerated the 
procedure well and he continued to have hyperemia of all 
digits of the right foot.  The immediate and remote prognosis 
was noted to be good.  Subsequent medical records dated in 
April 2000 show that the Veteran was not in any pain upon 
arrival but did experience pain with extreme range of motion 
of the ankle.  

In May 2000, the Veteran began to complain of ankle pain and 
swelling during ambulation.  The Veteran had shorter step 
length of the right lower extremity.  September 2000 records 
showed range of motion of the right ankle to be 0 to 5 
degrees of eversion, inversion 20/25 degrees, dorsiflexion to 
5 degrees and plantar flexion to 30 degrees.  The Veteran was 
able to rise on his toes for 10 repetitions and his gait was 
antalgic.  October 2000 records show that the Veteran's ankle 
was stiff and sore.  The examiner noted that the Veteran's 
range of motion has improved but he had decreased 
dorsiflexion, possibly due to increased edema.  The records 
showed that the Veteran still had pain in his ankle and 
reported that it felt cold and stiff.  July 2000 records show 
an unchanged relationship of the medial malleolar fracture 
and April 2001 records show well healed scars.  The Veteran 
was provided with physical therapy and an ankle brace.  
Records dated in 2003 show that the Veteran walked with a 
cane and stated that he still had pain but did not wish to 
undergo more surgery.  

The Veteran was afforded a VA examination in March 2008.  The 
examiner reviewed the Veteran's case file and found that the 
right ankle had minimal swelling and was sensitive over the 
scar.  The 10 centimeter scars on the lateral aspect of the 
right ankle were well healed.  The examiner found bi-
malleolar right ankle fracture with residual status post 
surgery with remaining pain and restriction of movement.  The 
examiner added that osseous structures demonstrate plate and 
screw fixation of the fibula and that the ankle mortise 
demonstrates possible delayed/nonunion of the medial 
malleolus.  The examiner concluded that there may be some 
degenerative changes and some soft tissue swelling.  The 
examiner concluded it is at least as likely as not, that no 
additional disability resulted from the February and April 
2000 surgeries as a result of lack of proper skill, error in 
judgment, carelessness or similar instance of fault in 
furnishing medical care on VA's part.  The examiner stated 
that the Veteran was treated properly and removal of the 
screw from the medial malleolus was necessitated by the 
Veteran's symptoms of pain.  The examiner concluded that if 
the Veteran did not have the open reduction, he would have 
developed much worse outcomes and severe osteoarthritis in 
his ankles.  The examiner also added that it is not 
unexpected that the Veteran would have cold intolerance, 
limitation of movements and pain following the healed 
fracture. 

Records from the Social Security Administration (SSA) show 
that the Veteran has non-united fracture of the right ankle.  

At his hearing before the undersigned, the Veteran asserted 
that the VA facility where he had the surgery told him they 
had put the screw in incorrectly and had to remove the screw 
and re-operate.  The Veteran asserted that he had no problems 
walking prior to his surgery and that he can no longer work 
due to his injury.  The records reflect that the Veteran 
stopped working prior to his ankle injury.  The Veteran 
stated that the examiners did not discuss the risks attached 
to his surgery.  The Veteran's February 2000 postoperative 
report stated that after treatment risks, benefits and 
alternatives were discussed with the Veteran they obtained 
informed consent. 

Having carefully considered the evidence pertaining to the 
Veteran's claim, the Board concludes that the legal 
requirements are not met for compensation under 38 U.S.C.A. § 
1151.  Simply put, the record contains no competent evidence 
which tends to substantiate the Veteran's contentions that he 
suffered additional disability due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the residuals were not 
reasonably foreseeable.  Rather, the evidence demonstrates 
that the Veteran underwent right ankle surgery in February 
2000 to fix a fracture the Veteran obtained after a fall.  
The April 2000 surgery was conducted to remove a screw 
fixation in his right ankle, which was causing the Veteran 
pain.  The VA examiner stated that if the Veteran did not 
have the open reduction, he would have developed much worse 
outcomes and severe osteoarthritis in his ankles.  The 
examiner also added that it is not unexpected that the 
Veteran would have cold intolerance, limitation of movements 
and pain following the healed fracture.  

The Veteran has asserted that the medical evidence 
demonstrates a failed surgery in February 2000, requiring a 
follow-up surgery in April 2000.  The Board acknowledges that 
the Veteran firmly believes that the evidence supports his 
assertion that there was a failure in his February 2000 
surgery, and that he has additional disability as a result.  
As discussed above, the question of whether he has additional 
disability in which the proximate cause was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
surgery; or due to an event not reasonably foreseeable is a 
complex medical issue that is beyond the realm of a layman's 
competence.  See Jandreau. 

The VA provided the Veteran with two surgeries, the first to 
correct the fracture and the second to follow up and 
alleviate pain the Veteran was experiencing.  The file does 
not contain any medical opinions which attribute the 
Veteran's residuals to carelessness or negligence on the part 
of the VA hospital.

In the absence of competent evidence which demonstrates 
additional disability as a result of an event not reasonably 
foreseeable or carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, 
the Board concludes that compensation under 38 U.S.C.A. § 
1151 for additional disability is not warranted.  
Accordingly, the claim is denied.

III.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Here, the Veteran was sent a VCAA letter in April 2005 that 
addressed the notice elements.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim for compensation under 38 U.S.C.A. § 1151 and of the 
Veteran's and VA's respective duties for obtaining evidence.  
The Veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  The Veteran was 
also apprised of how disability ratings and effective dates 
are assigned by letter dated in December 2006.  
Notwithstanding the belated VCAA notice, the Veteran was not 
prejudiced as his claim was readjudicated in July 2009.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records, DD Form 214, SSA records and VA 
medical records.  The Veteran was also afforded a VA 
examination in March 2008.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of right ankle surgery is denied. 




____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


